In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-19-00020-CV

ROMEO AMAONWU, Appellant                 §    On Appeal from County Court at
                                              Law No. 2

V.                                       §    of Denton County (CV-2018-03814)

                                         §    August 26, 2019
MAHINDA A. RUWANPATHIRANA,
Appellee                                 §    Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM